Citation Nr: 1017098	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  07-27 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a back condition.  

2.  Entitlement to service connection for a respiratory 
disorder.  

3.  Entitlement to service connection for allergies.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Air 
Force, with active service from September 2005 to March 2006.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2006 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office in Seattle, Washington.  Original jurisdiction is with 
the RO in Denver, Colorado (the RO).  

In April 2009, the Veteran testified at a Travel Board 
hearing held at the Denver RO before a Veterans Law Judge, a 
transcript of which has been associated with the Veteran's 
claims file.  

In September 2009, the Board remanded the Veteran's claims 
for further evidentiary development.  The Veteran's claims 
have been returned to the Board.  

The Board notes that the VLJ that presided over the April 
2009 hearing is no longer employed by the Board.  The law 
requires the VLJ who conducted the hearing to participate in 
the decision on appeal.  38 C.F.R. § 20.707 (2009).  In March 
2010, the Board sent the Veteran a letter informing him of 
this and offering him another hearing before a VLJ that will 
ultimately decide this appeal.  38 C.F.R. § 20.717 (2009).  
The Veteran was given 30 days to respond to the letter, 
otherwise his hearing request would be considered withdrawn.  
As no response was received, another hearing will not be 
scheduled.  38 C.F.R. § 20.704(e) (2009).

The Board, however, is nonetheless remanding this case to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.  VA will notify 
the appellant if further action is required.


REMAND

At the outset, the September 2009 Board remand instructed 
that the RO/AMC was to (1) obtain any outstanding VA and non-
VA treatment records concerning the Veteran's claimed back 
disability that were identified by the Veteran, (2) schedule 
the Veteran for VA examinations to ascertain the existence 
and etiology of any diagnosed back condition, respiratory 
disorders or allergies, to include aggravation of any pre-
existing allergies and (3) readjudicate the Veteran's claims 
after such development was undertaken.  

The AMC requested updated VA treatment records from the 
Denver VA Medical Center (VAMC) in October 2009, and such 
have been associated with the Veteran's claims file.  
Further, a letter to the Veteran dated in October 2009 
requested that the Veteran identify any outstanding private 
treatment records related to the Veteran's claimed 
disabilities.  An October 2009 Report of General Information 
(VA Form 21-0820) reflects that the Veteran indicated in a 
telephone conversation that he had no further evidence to 
submit in relation to his claims.  See the a October 2009 VA 
Report of General Information.  It appears that the Veteran 
was scheduled for VA spine, respiratory and sinus 
examinations in October 2009.  Indeed, the Veteran's claims 
file was transferred to the Denver VAMC later that month for 
review by the VA examiners.  However, for reasons unclear to 
the Board, it does not appear that the examinations were 
performed.  In fact, the Veteran's claims file is devoid of 
any VA examination report subsequent to August 2006.  
Further, it does not appear that the Veteran's claims were 
readjudicated as directed by the September 2009 Board remand, 
and no SSOC was provided.  

A remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Thus, in the present case additional evidentiary 
development is warranted.

The Veteran must be advised of the importance of reporting to 
the scheduled VA examinations and of the possible adverse 
consequences, to include denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Further, subsequent to the Board's remand, and in spite of 
the Veteran's October 2009 statement that he had no further 
evidence to submit in support of his claims, the Veteran 
presented evidence directly to the Board in the form of 
private treatment records from various physicians.  However, 
this evidence has not been considered by the RO, and no 
waiver of initial RO consideration is currently of record.  
See 38 C.F.R. §§ 19.31, 20.1304 (2009).

Without a written waiver of initial RO consideration with the 
submission of additional evidence, this case must be returned 
to the agency of original jurisdiction for readjudication.  
See Disabled American Veterans v. Principi, 327 F. 3d 1339 
(Fed. Cir. 2003) [VA regulation allowing the Board to 
consider additional evidence without remanding case to the 
agency of original jurisdiction for initial consideration was 
invalid].

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran 
in order to ascertain whether any 
additional medical records exist which 
pertain to his claimed back disability.  
Any such records so identified should be 
associated with the Veteran's VA claims 
folder.

2.  The RO/AMC should schedule the 
Veteran for a VA examination to determine 
the existence and etiology of any current 
back condition.  The examiner should 
review the Veteran's claims folder and 
render an opinion as to (1) whether a 
back disability currently exists; and (2) 
whether it is as least as likely as not 
that a relationship exists between any 
currently identified back condition and 
the Veteran's military service.  A copy 
of the examination report and examiner's 
opinion should be associated with the 
Veteran's VA claims folder.  

3.  The RO/AMC should schedule the 
Veteran for an examination with respect 
to his claimed respiratory disorder and 
allergies.  The Veteran's claims folder 
should be reviewed by the examiner.  

a.  If a respiratory disorder is 
diagnosed, the examiner should provide an 
opinion, with supporting rationale, as to 
the relationship, if any, between any 
currently diagnosed respiratory disorder 
and the Veteran's military service.  If 
there are other, more likely causes of 
the claimed disability, those should be 
noted.  

b.  If allergies are diagnosed, the 
examiner should indicate whether such is 
a congenital defect or disease.  If the 
Veteran's allergies are a disease, the 
examiner should indicate whether such was 
aggravated (increased in severity beyond 
normal progression) during his period of 
active duty from September 2005 to March 
2006.  The rationale for the opinions 
expressed should be explained in the 
examination report.  

4.  After undertaking any additional 
development which it deems to be 
appropriate, the RO/AMC should then 
readjudicate the Veteran's claims of 
entitlement to service connection for a 
back condition, a respiratory disorder 
and allergies.  If the benefits sought on 
appeal remain denied, VBA should provide 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


